United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, MID-ISLAND
PROCESSING & DISTRIBUTION CENTER,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1154
Issued: December 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On May 14, 2020 appellant filed a timely appeal from a May 4, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted March 16, 2020 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 23, 2020 appellant, then a 54-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that on March 16, 2020 he injured his neck and back in a motor
vehicle accident while in the performance of duty. He did not stop work.
In a March 19, 2020 postinjury evaluation form, Antonio Iyarsami, a physician assistant,
noted that appellant was injured on March 16, 2020 at work. He diagnosed back muscle spasm
and prescribed medication. In a duty status report (Form CA-17) of even date, Mr. Iyarsami
diagnosed neck pain and advised appellant to return to work on March 20, 2020. In a summary
report of even date, he again diagnosed back pain.
OWCP also received a copy of a position description for a tractor-trailer operator.
In a development letter dated April 1, 2020, OWCP informed appellant of the deficiencies
in his claim. It advised him of the type of factual and medical evidence necessary to establish his
claim, noting that the evidence of record did not contain a medical diagnosis. OWCP afforded
appellant 30 days to submit the necessary evidence. No further evidence was received.
By decision dated May 4, 2020, OWCP accepted that the March 16, 2020 employment
incident occurred, as alleged. However, it denied appellant’s traumatic injury claim, finding that
he had not submitted evidence containing a medical diagnosis in connection with the accepted
employment incident, noting that pain was a symptom, not a medical diagnosis. Consequently,
OWCP found that the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
2

Supra note 1.

3

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
4

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
5
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyet, 41 ECAB 992 (1990).

2

sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.6
The medical evidence required to establish a causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted March 16, 2020 employment incident.
In support of his claim, appellant submitted medical reports signed by a physician assistant.
The Board has held, however, that medical reports signed solely by a physician assistant are of no
probative value as physician assistants are not considered physicians as defined under FECA.9 As
such, this evidence is of no probative value and is insufficient to establish appellant’s claim.
As there is no evidence of record that establishes a medical diagnosis in connection with
the accepted March 16, 2020 employment incident, the Board finds that appellant has not met his
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted March 16, 2020 employment incident.

6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7
S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA). See also M.W.,
Docket No. 19-1667 (issued June 29, 2020) (physician assistants are not considered physicians under FECA).
9

3

ORDER
IT IS HEREBY ORDERED THAT the May 4, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4

